DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
 Response to Amendment
	This office action is responsive to the amendment filed on 28 February 2022.  As directed by the amendment: claim 16 has been amended; no claims have been cancelled or added. Thus, claim 16 is presently pending in this application. Applicant’s amendments to the Claims have overcome each and every objection made in the previous office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the arguments are directed to the structure taught by Murray (US 2013/0016925), which is not being relied upon in the current rejection.
Claim Objections
Claim 16 is objected to because of the following informalities: in line 5, “a first and second sides” should be “a first side and a second side[[s]].”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuizumi et al (US 2007/0257047) in view of Tani (US 6190366) further in view of Schroeder et al (US D628087).
Regarding claim 16, Fukuizumi discloses:
An intimate cleanser (1; Fig. 1) having an intimate douche (1; ¶0037 – the pouch is filled with a liquid product such as a rinse and can therefore be considered a douche), the intimate douche (1) comprising a foldable bag (10; ¶0037 – “a flatly foldable pouch 10,” which means the bag is fully capable of being folded) and a fixed applicator nozzle (20; ¶0040 – nozzle 20 has a body attachment portion 23 that is heat-sealed to the top seam and is therefore a fixed nozzle); wherein the foldable bag (10) is formed with two side sheets (11, 12; Fig. 2), the sheets (11, 12) each of which includs multilayer polymeric film (¶0037 – “a thermally-bondable sealant film such as of polyethylene or polypropylene and a biaxially drawn polyester film provided on an outer surface of the sealant film and laminated with a gas barrier sheet such as of aluminum,” which means the sheets include a multilayer film that comprises polyethylene or polypropylene AND polyester), the sheets (11, 12) being sealed together along their peripheries to form a seam (10A, 10B; ¶0038 – “Peripheral edge portions of the inner surfaces (sealant film surfaces) of the exterior sheets 11, 12 are heat-sealed to each other”) along a first and second sides (left and right sides of bag 10 seen in Fig. 2) of the sheet (11, 12), and along lower and upper ends (top and bottom of bag 10 seen in Fig. 2) of the sheets (11, 12); wherein the seam (10A, 10B) forming a protruding contouring flap (Fig. 2; ¶0038 – outer (hatched) edge of bag 10); wherein the fixed applicator nozzle (20) is coupled to the upper side of said seam (10A, 10B) (¶0040 – “The attachment portion 23 is held in the spout attachment edge portion 10A of the pouch 10 and heat-sealed to the spout attachment edge portion 10A,” which means that the nozzle 20, which includes attachment portion 23, is coupled to the upper side because edge portion 10A as well as the uppermost sealed portion of the pouch 10 form the upper side of the seam); wherein, when empty, the bag (10) lies flat and is foldable (¶0037 – “a flatly foldable pouch 10,” which means the bag is fully capable of being folded when empty).
Fukuizumi discloses all of the elements of the claim but is silent regarding “the seam bifurcates at the lower ends of the peripheries of the foldable bag into two branches which contour a bottom portion of the foldable bag” and “the seam has a single first indentation defined along the first side, said first indentation is configured with a shape to accommodate a thumb and multiple second indentations defined along the second side, said multiple second indentations are configured with a shape to accommodate opposing fingers on the other side so as to ease gripping and squeezing of the bag.”
Regarding “the seam bifurcates at the lower ends of the peripheries of the foldable bag into two branches which contour a bottom portion of the foldable bag,” Fukuizumi demonstrates a partially filled pouch that stands up in Fig. 1 but is silent regarding how it does so. Instead, Fukuizumi positively discloses the bag being formed of two sheets (11, 12) joined to a third gusset sheet (13) that forms the bottom of bag (10). However, Tani teaches a portable rinsing device (A1; Fig. 2), thus being in the same field of endeavor, in the form of a fluid bag (B1) with a seam (S) that clearly bifurcates at the lower ends of the peripheries of the bag in order to similarly join two sheets (1, 2) to a third bottom sheet (3) to form a bag that stands upright (Fig. 2; Col. 10:35-45). The bottom sheet (13) of Tani is similarly a gusset sheet because it is inserted in to the seam between the first and second sheets (1, 2) which provides the structure of a contoured bottom that is fully capable of allowing the bag to remain in a stand-up position when the bag is filled for use. Furthermore, the bottom of the bag (10) of Fukuizumi, as seen in Image 1, has multiple layers, implying that the formation of the pouch of Fukuizumi is similar to that of Tani, where the branches are formed where the two panels of the bag are attached to the gusset sheet. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified bag of Fukuizumi to incorporate the bifurcated seam as taught by Tani because such a structure would be the result of forming a bag with two side panels and a gusset sheet.
Image 1. Annotated portion of Fig. 1 of Fukuizumi

    PNG
    media_image1.png
    556
    712
    media_image1.png
    Greyscale

Regarding “the seam has a single first indentation defined along the first side, said first indentation is configured with a shape to accommodate a thumb and multiple second indentations defined along the second side, said multiple second indentations are configured with a shape to accommodate opposing fingers on the other side so as to ease gripping and squeezing of the bag,” Schroeder teaches a flexible pouch, thus being in the same field of endeavor, with a seam having a single first indentation that is fully capable of accommodating a thumb and multiple second indentations that are fully capable of accommodating opposing fingers on the other side as shown in Image A below. Tani teaches that a pouch filled with fluid is configured to be “gripped and pressed by the hand of the user and water is forced out from the water container” (Col. 2:40-43), so providing the pouch of Fukuizumi with indents as taught by Schroeder would provide a shape that is easier to grip and squeeze a bag. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the intimate cleanser of Fukuizumi to incorporate indents as taught by Schroeder in order to provide a shape that is easier to grip and squeeze. 
Image A. Annotated portion of Fig. 6

    PNG
    media_image2.png
    352
    614
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783